

115 HR 6719 IH: To designate the facility of the United States Postal Service located at 120 12th Street Lobby in Columbus, Georgia, as the “Richard W. Williams Chapter of the Triple Nickles (555th P.I.A.) Post Office”.
U.S. House of Representatives
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6719IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2018Mr. Bishop of Georgia (for himself and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 120 12th Street Lobby in
			 Columbus, Georgia, as the Richard W. Williams Chapter of the Triple Nickles (555th P.I.A.) Post Office.
	
		1.Richard W. Williams Chapter of the Triple Nickles (555th P.I.A.) Post Office
 (a)DesignationThe facility of the United States Postal Service located at 120 12th Street Lobby in Columbus, Georgia, shall be known and designated as the Richard W. Williams Chapter of the Triple Nickles (555th P.I.A.) Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Richard W. Williams Chapter of the Triple Nickles (555th P.I.A.) Post Office.
			